Grover Sellers




      Hon. W. J. Townsend              Opinion No. O-6349
      County Attorney                  Re:    Passenger automobile used as
      Angelina County                  commercial motor vehicle must be
      Lufkln, Texas                    registered   as commercial motor ve-
                                       hicle,   and operator of said auto-
                                       mobile Is required to hold a com-
      Dear Sir:                        mercial operator’s    license.
                    We have received     your recent   request   for   an opinion,
      quoted     as follows:

                   “1 beg
                       ” . leave
                           . .   to ~advise that
                                            ._   there
                                                 . .      Is a
            citizen   01. cnis county operating nis ,passenger
            automobile on the state hlghways,of      thfs section
            of the state, transporting     and delivering    mer-
            chandise therefrom to merchants only.

                   “1 have advised him that it is Illegal     for
            him to thus use his passenger automobile,      licensed
            as such, for the purposes of transporting      and de-
            livering   merchandise therefrom  and that in order
           .for him to use or drive any ~motor vehicle     lawfully
            for the purpose of transporting   and delivering      mer-
            chandise therefrom to merchants, that he must first
            have license   as a ~Commerclal Operator’,    as shown
            by paragraph (N) of the Texas Highway laws..
                   “Please advise me as to your construction     of
            this law.     May any one use lawfully   his ~passenger
            automobile,    as a vehicle for the transporting    and
            delivering    merchandise therefrom    over the highways
            of this state, without first     taking out a ‘Commer-~
            cial Operators’ license?”
                  Article  6675-,(i), Vernon’s Annotated Civil Stat-
      utes   defines a 81commerclal motor vehicle” as %ny motor vehi-
      cle [other than a motorcycle      or passenger car) designed or used
      primarily   for the transportation     of p.roperty, including   any
      passenger car which has been reconstructed         so as to be used,
      and which is beina use& primarily        for delivery   purposes   with
      the exception    of passenger cars used in the delivery       of ihe
      United States mails.”      (underscoring    added)
Hon. W.   J. Townsend, page 2      (o-6349)

            Art. 6687b, Ssctlon     1, (n)  V.A.C.S.
mercial   operator”    as ‘Ievery person who is the Arc%               : iI%&




           The said next above articles  are Uin pari materiaw,
and will   therefore,  be taken, read and construed together~ and
any con&at     between their provisions will be harmonized, if
possible.   See 39 Tex.Jur. 2%
            OUr Opinion No. 0-3936 holds in r‘egard to a similar
question that the test to be applied under the foregoi
“iso; of a ,I;0lmmercial operator” Is the use to which th 2 V z%t-
2    einit mu      We believe this test is also aoclicable to the
foregoing   de; ‘inition  of a %ommercial motor b v&icle.v We here-
with enclose a copy of said Opinion No. O-31936.
          Th; qy;tion     to decld; is whether the vehicle  is beiq
ysed orimari Y o C&UQ,QZimercial  o   elivery marDose in the t an -
portatlon  of ~uronertvf   This fact we leave to the determina&.oi
of the proper authorities    In each case*
           Therefore,  it is our opinion that a passenger automo-
bile   which is being used primarily   as a commercial motor vehicle,
sho 3 d be registered  as a commercial motor vehicle,  and the oper-
ator of same is reqtired   to hold a commercial operator’s  license.
            We trust    the foregoing   fully answers your question.
                                                        I.
APPROVEDMAY12, 1945                 Yours very truly
/s/ Carlos C. Ashley
FIRST ASSISTART                     ATTORNEY
                                           GENRMLOF TEXAS
ATTORNEY  GENFRAL
                                    By /s/      Robert L. Lattlmore,     Jr.
APPROVED.:;X’&iI~;C);~TTB           Robert      L. Lattlmore,   Jr.,
BY:           ,                                            Assistant

RLL:LJ;wb